Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/20/21.  As directed by the amendment, claims 1-2, 13, 15, 17, and 19 have been amended and no claims have been added nor cancelled.  As per the reasons below, the application is in condition for allowance of claims 1-3 and 5-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed full-face diving mask, the prior art does not disclose, either alone or suggest in combination, a mask including a lens housing including a lens, a fitting mask sealed to the lens housing at an interface and including a face opening configured to seal against a user’s face, a cavity formed by the lens housing and fitting mask, a first partition plate dividing the cavity into upper and lower air compartments, at least one valve configured to permit transfer of air from the upper to the lower air compartment and prevent transfer of air from the lower to the upper air compartment, a second partition plate dividing the lower air compartment into a front lower and a rear lower air compartment; and at least one second valve configured to permit transfer of air from the rear lower to the front lower air compartment and prevent transfer of air from the front lower to the rear lower air compartment; wherein a first floater member disposed between and directly connected to a second and a third floater member such that the first, second, and third floater members move together within a caged portion as set forth in independent claim 19.
The closest prior art references of record are: Zheng (2018/0297676), Xiao (2019/0118915), Caprice et al. (2016/0297505), Thomas et al. (2018/0319471), Liao (2019/0023366), and Chen (2011/0146675).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/COLIN W STUART/Primary Examiner, Art Unit 3785